        Case 2:18-cr-00077-JCM-GWF Document 30 Filed 01/08/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
     Attorney for Shaun Hall
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                Case No. 2:18-cr-077-JCM-GWF
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Third Request)
13
     SHAUN HALL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17
     States Attorney, and Elham Roohani, Assistant United States Attorney, counsel for the United
18
     States of America, and Rene L. Valladares, Federal Public Defender, and Monique Kirtley,
19
     Assistant Federal Public Defender, counsel for Shaun Hall, that the Sentencing Hearing
20
     currently scheduled on January 16, 2019at 10:00 a.m., be vacated and continued to a date and
21
     time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel needs additional time to review the presentence report with Mr. Hall
24
     and to obtain letters in support of sentencing.
25
            2.      The defendant is in custody and does not oppose a continuance.
26
            3.      The parties agree to the continuance.
       Case 2:18-cr-00077-JCM-GWF Document 30 Filed 01/08/19 Page 2 of 3




 1        This is the third request for a continuance of the sentencing hearing.
 2        DATED this 8th day of January, 2019.
 3
 4   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 5
 6       /s/ Monique Kirtley                            /s/ Elham Roohani
     By_____________________________                By_____________________________
 7   MONIQUE KIRTLEY                                ELHAM ROOHANI
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:18-cr-00077-JCM-GWF Document 30 Filed 01/08/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                    Case No. 2:18-cr-077-JCM-GWF
 4
                   Plaintiff,                                                ORDER
 5
            v.
 6
     SHAUN HALL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday,    January      16,   2019   at   10:00   a.m.,     be   vacated   and   continued   to

12   March 19, 2019, at 10:00
     _____________________  at a.m.
                               the hour of ___:____ ___.m.; or to a time and date convenient to

13   the court.

14                January
            DATED this      10, day
                       _______  2019.
                                    of January, 2019.

15
16
                                                   UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                      3
